WIGGINTON, Judge.
F.D.E. appeals an order committing him to the custody of the Department of Health and Rehabilitative Services, Family Group Home. We reverse.
The sole error urged by F.D.E. is that the trial court did not comply with section 39.09(3)(e), Florida Statutes (1985), insofar as it failed to rank in order of preference the three placement alternatives suggested by H.R.S. We agree and therefore reverse the order, and remand the cause to the court so that it may so rank those options. See R.S. v. State, 414 So.2d 660 (Fla. 1st DCA 1982); W.Y. v. State, 414 So.2d 659 (Fla. 1st DCA 1982).
JOANOS and ZEHMER, JJ., concur.